Citation Nr: 0714058	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-13 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from February 1968 to January 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania 
- which denied the veteran's petition to reopen his 
previously denied claim for service connection for PTSD.  The 
RO subsequently confirmed and continued the denial in June 
2002 after considering additional evidence and the Veterans 
Claims Assistance Act (VCAA).

To support his claim, the veteran and his wife testified 
before the Board at a videoconference hearing in April 2004.  

In September 2004, the Board issued a decision reopening the 
claim on the basis of new and material evidence.  The Board 
then remanded the case to the RO, via the Appeals Management 
Center (AMC), for further development and consideration.

In October 2006, the veteran's representative filed a motion 
to advance this case on the docket due to the veteran's 
severe financial hardship.  38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2006); 38 U.S.C.A. § 20.900(c) (2006).  However, the 
Board denied the motion since there was insufficient evidence 
to substantiate the data the veteran had reported on a 
Financial Status Report (FSR) he submitted along with the 
motion, and since his case already had been returned to the 
Board by the AMC upon completion of the Board's remand 
directives, meaning a decision was imminent anyway.




FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam Era.  

2.  The evidence does not show the veteran engaged in combat 
with the enemy, but it does show the event he claims as his 
primary stressor during service for developing PTSD did 
occur.  

3.  Even so, the greater weight of the evidence, particularly 
the medical evidence, indicates the veteran does not meet the 
DSM-IV criteria for a diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a March 2002 RO letter to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  His VA treatment 
records through August 2005 have been obtained and, 
as mentioned, he had a hearing and was provided three VA 
compensation examinations, including to determine whether he 
has PTSD - the dispositive issue.  He has not identified any 
additional evidence that needs to be obtained.  See Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board 
finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claim in September 2000 - before sending the veteran a VCAA 
letter in March 2002.  But keep in mind the VCAA did not 
become law until November 2000, so not until after the RO had 
initially adjudicated the claim in September 2000.  
Consequently, it was impossible to notify the veteran of its 
provisions prior to that initial adjudication.  And in 
Pelegrini II and Mayfield, the Court clarified that in these 
type situations, where the VCAA did not exist when the RO 
initially adjudicated the claim, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew, as if the initial adjudication never occurred.  Rather, 
VA need only ensure the veteran receives - or since 
has received, content-complying VCAA notice such that he is 
not prejudiced.  And this indeed has occurred here.

The RO has reconsidered the veteran's claim on several 
occasions since providing the March 2002 VCAA notice.  In 
fact, the Board remanded this case to the RO in September 
2004, partly to ensure compliance with the VCAA.  And after 
sending the veteran another VCAA letter in January 2005 to 
comply with the Board's remand directive, the RO 
readjudicated his claim in the September 2006 supplemental 
statement of the case (SSOC) based on any additional evidence 
that had been received since the initial rating decision in 
question, statement of the case (SOC), and prior SSOC.  
Consequently, there already have been steps to remedy 
the error in the timing of the initial VCAA notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, 


if any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is granted.  

The veteran was provided notice in the September 2006 SSOC of 
what type of information and evidence was needed to establish 
a particular disability rating and effective date if his 
claim for service connection is granted.  And although his 
claim was not readjudicated after he was provided that 
notice, that is inconsequential and, therefore, at most 
harmless error because the Board is denying his underlying 
claim for service connection, so those downstream aspects of 
his claim are moot.  His representative also recently 
indicated in a March 2007 statement that the case appears 
ready for appellate review and disposition since all aspects 
of the Board's September 2004 remand appear to have been 
addressed.  Accordingly, the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of the claim at this time.  See Mayfield v. 
Nicholson (Mayfield III), No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  



Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 C.F.R. § 3.304(f) (2006); see, too, Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).  See also 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting information from 
another independent source that corroborates his testimony or 
statements, such as service records.  See Cohen, 10 Vet. App. 
at 
146-47.  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).  The available sources for corroboration of a claimed 
stressor are not necessarily limited to service records (as 
previously required prior to the adoption of 38 C.F.R. § 
3.304(f)), but may also include other sources of evidence.  
See Cohen, 10 Vet. App. at 143, citing to M21- 1, Part VI, 
para 7.46(f) (Sept. 21, 1992); M21-1, Subch. XII, 
para 50.45(d) (1989).

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
But corroboration does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

The finding as to whether a veteran has submitted sufficient 
corroborative evidence of claimed in-service stressors is a 
factual determination.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  And in both Pentecost and Suozzi, it was 
held that specific evidence that a veteran was actually with 
his unit at the time of an attack is not required to verify 
that attack as a PTSD stressor.  In Suozzi, 10 Vet. App. at 
310-11, the Court determined that evidence that the veteran's 
company received heavy casualties during an attack consisting 
of copies of radio logs of that incident, was sufficient to 
reopen his claim for service connection for PTSD, even 
without specific evidence of the veteran's presence with the 
company during that particular incident.  Also, Pentecost, 16 
Vet. App. at 128-29 held that the Board had interpreted the 
corroboration requirement too narrowly by requiring the 
veteran to demonstrate his actual proximity to and 
participation in rocket and mortar attacks.  The Court 
indicated in this respect that although the veteran's unit 
records did not specifically show that he was present during 
the alleged rocket attacks, "the fact that he was stationed 
with a unit that was present while such attacks occurred 
would strongly suggest that he was, in fact, exposed to the 
attacks."  Id.

Here, the veteran's military records - including unit 
records, received before and after the Board's September 2004 
remand show he served in Vietnam during the Vietnam Era.  
However, those records do not document that he was awarded 
any medals indicative of his having engaged in combat with 
the enemy nor do they otherwise show that he did.  38 
U.S.C.A. § 1154(b) and the implementing regulation 38 C.F.R. 
§ 3.304(subparts (d) and (f)) require that the veteran have 
actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999).  Moreover, the primary stressor 
described by the veteran did not involve combat with the 
enemy (being near a munitions dump when it exploded due to a 
grass fire).  The Board finds, therefore, that he did not 
engage in combat with the enemy.

Nevertheless, the basic incident most regularly described by 
the veteran as the stressor causing his PTSD is adequately 
documented in the records.  Accordingly, the Board finds that 
the primary stressor claimed by him is objectively verified.  

That finding, however, does not end the Board's analysis.  
For to establish service connection, the laws and regulations 
provide first that he must have the claimed disorder - i.e., 
a diagnosis of PTSD in accordance with DSM-IV.  And the 
evidence must also show a link, established by medical 
evidence, between his current symptoms and the stressor in 
service.  See 38 C.F.R. § 3.304(f).  Further, the Court has 
held that where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The record on appeal contains outpatient reports showing the 
veteran's ongoing group therapy at a Vet Center, beginning in 
1989.  Those records - virtually all completed by a social 
worker - essentially just document the content and progress 
of conversations during the therapy sessions; they do not 
contain clinical findings or a diagnosis indicative of PTSD.  

The veteran was hospitalized at a VA facility in August 1991 
for detoxification for opiate dependence.  The summary of 
that hospitalization also lists a diagnosis of "rule out 
post-traumatic stress disorder."  In October 1991, the 
veteran underwent a VA psychiatric compensation examination.  
The examiners at that time commented that he did not supply a 
specific stressful event in service, despite prompting.  
They therefore concluded the evidence did not support a 
diagnosis of PTSD.  

In May 1993, a VA psychology intern and a VA psychiatrist 
evaluated the veteran for his complaints of depression and 
increasing anger.  They discussed his substance abuse history 
(oxycodone, alcohol, and cannabis) and briefly noted the 
effect his symptoms had had on his social and occupational 
history.  The examiners' diagnostic impression was of mixed 
substance abuse.  

Another VA physician evaluated the veteran in November 1999.  
She noted his reported psychiatric symptoms, as well as 
pertinent other history, in particular his history of violent 
behavior for which he had been jailed numerous times and his 
history of substance abuse.  The diagnoses assigned included 
PTSD, depression disorder, history of polysubstance abuse, 
and personality disorder.  

VA clinic records show the veteran was again evaluated in 
April 2000 by the same physician who had seen him in November 
1999.  The examiner's brief note again reflects a diagnosis 
of PTSD, stating the veteran's reported symptoms were 
consistent with that diagnosis.  

In conjunction with the veteran's application to reopen his 
service connection claim, another VA compensation examination 
was conducted in March 2002 by a clinical psychologist.  That 
examiner reviewed the claims file, performed psychological 
testing, and discussed pertinent aspects of the veteran's 
history, including his military history and claimed 
stressors, his psychiatric history, legal history, 
his substance abuse history, and his medical history.  She 
further discussed his current symptoms and the results of her 
own mental status examination.  She concluded the veteran did 
not meet the criteria for a diagnosis of PTSD, "either in 
terms [of] specific identified stressors or full symptom 
criteria."  Instead, she diagnosed severe, chronic 
polysubstance abuse, depressive disorder, and very severe 
mixed personality disorder with borderline antisocial and 
passive-aggressive aspects.  

In April 2002, a VA social worker at the Vet Center wrote in 
support of the veteran's claim.  He listed the veteran's 
various symptoms, which he indicated were related to PTSD.  

Another VA compensation examination was conducted by a 
psychiatrist in May 2002 to determine whether the veteran had 
PTSD associated with the stressor incident he reported.  That 
examiner also reviewed the claims file and discussed 
the veteran's history at length.  Based on that history, on 
the psychological testing performed in March 2002, and on his 
own examination of the veteran, the psychiatrist diagnosed 
dysthymic disorder, polysubstance abuse, and 
antisocial personality disorder.  He provided a lengthy 
analysis as to his conclusion that the veteran did not meet 
the criteria for a diagnosis of PTSD, either in terms of 
specific identified stressors or symptomatic criteria.  

The veteran submitted the report of an evaluation by a 
private psychologist, conducted in August 2002.  That 
examiner interviewed the veteran to obtain his pertinent 
history and current mental status.  He also performed 
psychological testing.  It was that examiner's conclusion 
that the current evaluation was consistent with a diagnosis 
of PTSD, indicating the origin of the veteran's PTSD 
"appears to be his Vietnam experiences."  The report lists 
diagnoses of PTSD, insomnia, and cannabis abuse; no diagnosis 
was listed under Axis II (personality disorders).

The veteran and his wife testified before the Board at a 
videoconference hearing in April 2004.  He described some of 
his experiences in Vietnam and their effect on him.  He also 
detailed his current daily routine, his current symptoms, and 
how those symptoms affect his life daily.  His wife described 
her observations of him and the effect of his symptoms on 
their relationship.  

In May 2004, the same private psychologist who had evaluated 
the veteran in August 2002 wrote to say that the veteran 
could not function adequately in a work environment due to 
his PTSD symptoms, which included agitation, anger outbursts, 
poor impulse control, social isolation, and poor 
concentration.  The examiner indicated he had provided the 
veteran some treatment "as needed," but noted he received 
regular weekly group treatment at the Vet Center.  



That private psychologist again conducted an evaluation of 
the veteran in February 2005.  He again performed 
psychological testing.  After discussing the veteran's 
history, current clinical findings, and the results of the 
testing in some detail, the examiner diagnosed PTSD, major 
depressive disorder, and cannabis abuse; assignment of a 
diagnosis under Axis II (personality disorders) was deferred.  

In conjunction with his claim for Social Security benefits, 
another private consultant evaluated the veteran in February 
2005.  Noting the other February 2005 evaluation, the Social 
Security examiner also stated the veteran met the criteria 
for a diagnosis of PTSD; in addition, he diagnosed major 
depressive disorder.  

Finally, another VA compensation examination by a clinical 
psychologist was conducted in November 2005 (on remand).  The 
examiner's report indicates he thoroughly reviewed the 
veteran's claims file and all available medical records.  
His report discussed the veteran's history in significant 
detail; he administered several psychological tests and 
examined the veteran, after which it was his opinion that the 
veteran does not meet the DSM-IV criteria for a diagnosis of 
PTSD, either in terms of his stressor experience or the full 
constellation of symptoms.  In particular, the examiner noted 
there was marked inconsistency in the veteran's report of 
symptoms in the most recent private examiner's evaluation and 
the symptoms he reported to the current examiner.  He said 
the veteran's symptoms were more consistent with chronic 
dysthymic disorder and longstanding characterological 
features, which had negatively impacted his occupational, 
social, and behavioral functioning.  The examiner concluded 
the veteran's longstanding characterological problems, 
exacerbated by his polysubstance abuse, made his 
employability very unlikely, at that time or in the future.  
However, he did not, according to the examiner, have a 
psychiatric disorder that would preclude employment if he 
chose to obtain employment.  



The Board realizes the file contains many reports of 
outpatient treatment over a number of years and that those 
records include a diagnosis of PTSD.  But to the extent those 
records were primarily completed by a social worker - who 
does not have medical training to enable him to comment on 
medical diagnoses or causation - those statements have 
little resultant probative value, especially when weighed 
against reasoned opinions by physicians (psychiatrists) and 
psychologists who do have such training.  See, e.g., Black v. 
Brown, 10 Vet. App. 279 (1997) (an opinion may be reduced in 
probative value even where the statement comes from someone 
with medical training, if the medical issue requires special, 
esoteric knowledge).  In addition, the same social worker who 
worked with the veteran at the Vet Center over many years 
also provided a statement in July 2005, indicating the 
veteran had been treated at that center since 1989 for 
symptoms of PTSD.  But for the same reasons, that statement 
has little probative weight, and even to the extent it does 
have value, the Court has repeatedly declined to adopt a 
"treating physician rule" that would require giving 
additional evidentiary weight to the opinion of even a 
physician (as opposed to social worker) who treats the 
veteran regularly.  See White v. Principi, 243 F.3d 1378 
(Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 
(1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); 
Chisem v. Brown, 4 Vet. App. 169 (1993).

In this case, there are both favorable and unfavorable 
medical opinions.  The Court has stated that the Board has 
the duty to assess the credibility and weight to be given to 
the evidence, including medical opinions.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991); see also Klekar v. West, 12 Vet. 
App. 503 (1999).  

Favoring the veteran's claim are clinic notes by a VA 
psychiatry resident in November 1999 and February and April 
2000; the three separate reports by a private psychologist in 
August 2002, May 2004, and February 2005; and the February 
2005 statement from another private psychologist.  



The November 1999 evaluation report was prepared in 
conjunction with the veteran's admission into a VA outpatient 
therapy program and consisted of a rather detailed 
evaluation.  The February and April 2000 notes were made in 
the context of follow-up for the veteran's anti-depressant 
medication.  During the February and April 2000 visits, the 
examiner briefly noted the veteran's symptoms and performed a 
brief mental status examination; she listed a diagnosis of 
PTSD and indicated the plan was for the veteran to continue 
with his weekly therapy and the same dosage of medication.  
Although those reports were made in the context of ongoing 
treatment, the evaluations were far from comprehensive.  

The August 2002 private psychologist's evaluation was based, 
in part, on psychological testing that indicated only some 
problems with conceptual thinking or, by the examiner's own 
admission, yielded invalid results.  Nevertheless, after 
discussing the veteran's relevant history and the results of 
the current mental status examination, he concluded the 
evaluation was consistent with a diagnosis of PTSD; he also 
diagnosed cannabis abuse and insomnia due to another mental 
disorder.  That same psychologist's May 2004 statement merely 
noted that the veteran could not function in a work 
environment due to his PTSD; it did not provide a 
comprehensive evaluation of his psychiatric problems.  In 
February 2005, the same psychologist again evaluated the 
veteran for the presence of PTSD.  In addition to discussing 
his pertinent history and current mental status examination, 
the examiner conducted psychological testing that consisted 
of different tests than he had previously administered.  
Those tests, according to the examiner, were indicative of 
PTSD.  He concluded the criteria were met for PTSD; he also 
diagnosed major depressive disorder and cannabis abuse.  On 
their face, the conclusions reached in both the August 2002 
and February 2005 reports appear to be adequately supported 
by appropriate rationale and entitled to considerable 
probative weight.  

The February 2005 statement by the other private examiner 
appears to have been based on a very brief psychiatric 
evaluation.  Although the examiner stated the veteran met the 
criteria for a diagnosis of PTSD, the veteran's history 
appears to have been based entirely on his own self-report.  
Further, the examiner did not provide any rationale for his 
diagnosis of PTSD.  Because of the brevity of the 
examination, the lack of review of pertinent records by the 
examiner, and the absence of rationale for the opinion, the 
Board accords that opinion considerably less probative 
weight.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  

Against the veteran's claim are the reports of two VA 
psychologists and one VA psychiatrist.  Both psychologists 
discussed the veteran's pertinent history in detail, as did 
the psychiatrist, and also conducted psychological testing.  
All three examiners arrived at virtually the identical 
conclusion - that the veteran did not meet the criteria for 
a diagnosis of PTSD; each examiner's conclusion was supported 
by adequate rationale.  In fact, the psychiatrist discussed 
at length why several specific complaints the veteran 
reported did not meet the DSM-IV criteria.  In addition, the 
November 2005 psychologist noted marked inconsistency in the 
veteran's reported symptoms on various examinations - 
apparently a significant factor in that examiner's opinion.  
The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  See Baldwin v. West, 13 Vet. App. 1 
(1999).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (holding an opinion based on a history supplied by the 
veteran lacks credibility only if the history is inaccurate).  
See, too, Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that interest in the outcome of a proceeding may 
affect the credibility of testimony).  As well, see Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (the probative value of a 
medical opinion may be reduced where the stressors claimed by 
the veteran do not match the stressors reported to the 
examiner; in this particular instance the veteran had claimed 
exposure to two mortar attacks, but told the examiner he had 
been exposed to "numerous" mortar attacks).

Finally, each of these three examiners had an opportunity to 
review the claims file (which the private psychologist and 
earlier VA physician did not do) and to evaluate the veteran 
at length.  The November 2005 psychologist also considered 
the private psychologist's August 2002 opinion.  So the 
opinion was well informed and had the proper factual 
foundation.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).

Weighing the favorable and unfavorable medical opinions, the 
Board finds that the unfavorable opinions outweigh the 
favorable ones.  Three separate VA examiners determined that 
the criteria were not met for a diagnosis of PTSD - lacking 
both an adequate stressor and a full constellation of 
symptoms.  Whereas, only one private examiner - albeit on 
three separate occasions over a period of two and a half 
years - and one VA physician found that the criteria were 
met for PTSD.  The three later VA examiners reviewed the 
entire claims file, but the other two examiners did not - a 
not insignificant factor (see Elkins, Owens, and Swann) - 
and at least the most recent examiner also considered the 
private psychologist's opinion.  

In summary, the Board concludes that the greater weight of 
the credible medical evidence establishes the veteran does 
not currently have PTSD that is related to a stressful event 
in service.  To establish service connection, the law 
requires that the claimant have the claimed disability.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  In this case, the greater weight of 
the evidence shows the veteran currently does not have PTSD 
due to his military service.  Moreover, for the reasons and 
bases discussed, the evidence is not about evenly balanced 
for and against the claim, so the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

The claim for service connection for PTSD is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


